ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that JOHN R. NEENAN, formerly of PALISADES PARK, who was admitted to the bar of this State in 1983, and who was thereafter temporarily suspended from practice on October 16, 1990, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds in violation of RPC 1.15(a) and RPC 8.4(c), for failure to act with diligence in violation of RPC 1.3, for failure to deliver funds promptly, in violation of RPC 1.15(b) and for failure to cooperate with the ethics authorities in violation of RPC 8.1(b);
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JOHN R. NEENAN is hereby disbarred and that his name be stricken from the roll of attorneys of this State effective immediately; and it is further
ORDERED that JOHN R. NEENAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that JOHN R. NEENAN comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
*534ORDERED that JOHN R. NEENAN reimburse the Ethics Financial Committee for appropriate administrative costs.